Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
  
 	Claims 1, 4-5, 7-15, 18-19 are allowed. 
 	Claims 2-3, 6 and 16-17 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 03/17/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 18, prior art YOON (2017/0245172) if a packet of which the PDCP SN value is n is normally received and then a packet of which the PDCP SN value is n+2 is received, the base station determines that a packet of which the PDCP SN value is n+1 is lost. In this case, if the reception time interval between the packet of which the PDCP SN value is n and the packet of which the PDCP SN value is n+2 is within the second interval, the base station estimate that the lost packet is the sound packet. 
YAO et al. (2021/0099930) para [0015] the first PDCP data packet is the first missing PDCP data packet indicated in the transmission status report, the first PDCP data packet is the target PDCP data packet; submitting, by the first terminal device, a second PDCP data packet whose count value is less than the count value of the first PDCP data packet. Para [0107] when the first terminal device sends the transmission status report to the network device, if the first PDCP data packet is the target PDCP data packet and the sequence value of the last submitted PDCP data packet is not equal to a sequence value of the first missing PDCP data packet indicated in the transmission status report minus 1, or if the first PDCP data packet is the target PDCP data packet and the sequence value of the last submitted PDCP data packet is not equal to a sum of the first missing PDCP data packet indicated in the transmission status report and the maximum PDCP sequence value minus 1, the first terminal device sets the PDCP reordering indication as the first indication.
Phuyal et al. (2018/0241509) para [0092] [0104] the at least one PDCP packet includes multiple PDCP packets, and to create the PDCP status report include, in a first missing SN field of the PDCP status report an SN of a first PDCP packet of the multiple PDCP packets. 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “detecting that one or more further PDCP packets, that were expected to be received with the plurality of PDCP packets, are missing; the uplink (UL) data delivery status report indicating the one or more further PDCP packets detected as missing; and detecting that the number of missing PDCP packets, including the one or more further PDCP packets, exceeds a predetermined threshold” with the claimed invention as a whole.
As of claims 11 and 19, other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “refraining from sending RLC acknowledgements to the RLC peer entity until a further UL data delivery status report from the CU node indicates that further PDCP packets, corresponding to the detected missing PDCP packets, have been received properly at the CU node” with the claimed invention as a whole.
 Accordingly, claims 4-5, 7-10, 12-15, 18-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471